Title: From James Madison to Benjamin W. Crowninshield, 27 August 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 27 1815
                    
                    I have recd. yours of the 14th. inclosing the letter of Com: Chauncy declining a seat at the navy Board. Notwithstanding the merits which may distinguish the two officers you name, and the consideration particularly favoring the appointment of Sinclair, I think it will be most eligible on the whole not to pass by Capt: Steuart. You may therefore direct the Commission to be sent to him; or rather as was done in the case of Chauncy, consult him by letter on his dispositions on the subject. Should any one of the other officers not in foreign service, and of suitable rank & standing better adapted to the vacancy left by com: Hull, you will suspend any decided step in relation to Capt: Steuart, and make known to me the individual and the grounds of your preference. Accept my great esteem & cordial regards
                    
                        
                            James Madison
                        
                    
                